UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 10-5046


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GERSON GUZMAN MARTINEZ-TURCIO, a/k/a Jerson Martinez,

                 Defendant - Appellant.



                             No. 10-5189


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MANUEL ANTONIO    PACHECO-LICONA,   a/k/a   Luis   Antonio   Diaz-
Zapata,

                 Defendant - Appellant.



                             No. 10-5190


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.
VICTOR BARAHONA,

               Defendant - Appellant.



                            No. 10-5250


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

RAIMUNDO MARTINEZ-ESPINOZA, a/k/a Reymundo Martinez,

               Defendant - Appellant.



                            No. 10-5262


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

JAVIER ALEX MARTINEZ-TURCIO, a/k/a Javier Turcios-Martinez,

               Defendant - Appellant.



                            No. 10-5291


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.




                                 2
LUIS GERARDO PACHECO-LICONA,

                Defendant - Appellant.



Appeals from the United States District Court for the        District
of South Carolina, at Greenville.     Henry F. Floyd,        District
Judge.     (6:10-cr-00054-HFF-8;  6:10-cr-00054-HFF-4;       6:10-cr-
00054-HFF-6; 6:10-cr-00054-HFF-7; 6:10-cr-00054-HFF-1;       6:10-cr-
00054-HFF-5)


Submitted:   June 19, 2012               Decided:   September 17, 2012


Before TRAXLER, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant Gerson Martinez-Turcio; Christopher R.
Antley, DEVLIN & PARKINSON, PA, Greenville, South Carolina, for
Appellant Manuel Antonio Pacheco-Licona; Robert Sneed, ROB SNEED
LAW FIRM, LLC, Greenville, South Carolina, for Appellant Victor
Barahona; Margaret A. Chamberlain, Greenville, South Carolina,
for Appellant Raimundo Martinez-Espinoza; Kenneth C. Gibson,
Greenville, South Carolina, for Appellant Javier Alex Martinez-
Turcio; Albert Peter Shahid, Jr., SHAHID LAW OFFICE, LLC,
Charleston, South Carolina, for Appellant Luis Gerardo Pacheco-
Licona.   William N. Nettles, United States Attorney, Columbia,
South Carolina, Andrew B. Moorman, Sr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

            In 2010, nine members of a drug trafficking operation

were indicted for conspiracy to distribute marijuana and other

related offenses.        Six of the participants who were convicted

appeal   their    convictions      and    sentences            on   various   grounds.

Finding no error, we affirm.



                                         I.

            In   2009,   Special    Agent          Jay    Rajaee,     with    the   Drug

Enforcement Administration (“DEA”), began investigating a drug

trafficking      organization   believed            to    be     distributing       large

amounts of marijuana in and around Greenville, South Carolina.

Agent Rajaee first used global positioning system (“GPS”) data

received from the cellular telephone of a confidential source to

locate two residences used by the organization.                         The DEA then

conducted   physical     surveillance         of    the    two      properties,     which

included mounting a stationary video camera outside of one of

the residences (the “main residence”).                     Upon viewing days of

video recorded from the mounted camera, Agent Rajaee noticed

that a van arrived at the main residence every few days and

parked behind the main residence in a manner that concealed it

from street view.        Agent Rajaee also noticed that the van’s

arrival at the main residence always coincided with the arrival

of several people.        On a subsequent occasion in which the van

                                         4
arrived at the main residence, from a vantage point in the woods

behind the residence, Agent Rajaee observed several people form

a    human   chain     between    the    van       and   the    residence      and    unload

multiple sacks from the van into the residence.                            To confirm his

suspicions, Agent Rajaee, on November 4, 2009, purchased half a

pound of marijuana from three members of the organization who

pled guilty prior to trial.                  DEA agents later learned that the

organization        was    getting      its       marijuana     from       Texas   and   was

capable of distributing large quantities.

               On December 7, 2009, Agent Rajaee, along with other

DEA agents and the Greenville County Sheriff’s Office SWAT team,

executed a search warrant at the main residence.                               The search

resulted in numerous arrests and yielded three firearms, $18,250

in cash, and 124.7 pounds of marijuana.

               Nine members of the drug trafficking organization were

charged      with    various     offenses.          Three      of    the    defendants—the

defendants who sold the marijuana to Agent Rajaee—pled guilty to

certain counts against them and did not proceed to trial.                                The

other six members of the organization charged in the indictment—

Gerson       Guzman       Martinez-Turcio           (“Gerson”),        Manuel        Antonio

Pacheco-Licona (“Manuel”), Victor Barahona (“Victor”), Raimundo

Martinez-Espinoza          (“Raimundo”),           Javier       Alex       Martinez-Turcio

(“Javier”), and Luis Gerardo Pacheco-Licona (“Luis”)—proceeded

to    trial,    were      convicted     by     a    jury,      and   now     appeal    their

                                              5
convictions    and    sentences         on    various    grounds.      Each    of    the

defendants in this appeal was convicted of conspiracy to possess

with intent to distribute marijuana (“Count 1”), see 21 U.S.C.

§§ 841(a)(1), 846; and possession with intent to distribute, and

aiding and abetting the distribution of, marijuana (“Count 3”),

see   18   U.S.C.     §    2;    21    U.S.C.    §    841(a)(1).      Raimundo       was

additionally convicted of possession of a firearm in furtherance

of a drug trafficking crime, and aiding and abetting the same

(“Count 4”), see 18 U.S.C. §§ 2 and 924(c).



                                       II. Gerson 1

             Gerson’s only argument on appeal is that the district

court erred in denying his motion for judgment of acquittal as

to both of the counts against him.                   See Fed. R. Crim. P. 29.        We

review this claim de novo and view the evidence in a light most

favorable to the government.                 See United States v. Midgett, 488
F.3d 288, 297 (4th Cir. 2007).

             With   regard       to    the   conspiracy       conviction,    Count   1,

Gerson     contends       that   the    government      did    not   prove    that   he

      1
       For purposes of this appeal, to the extent applicable and
unless otherwise specified, each defendant joins in the
arguments of his co-defendants pursuant to Federal Rule of
Appellate Procedure 28(i).    Thus, while we address each claim
according to the defendant who raised it, we have, to the extent
appropriate, considered all arguments as to all of the co-
defendants and have found no reversible error.



                                             6
knowingly agreed to join the conspiracy or that his actions were

in   furtherance       of    the    conspiracy.                However,      “[t]o       sustain    a

conspiracy conviction, there need only be a showing that the

defendant    knew      of    the     conspiracy's              purpose       and    some    action

indicating his participation.”                       United States v. Brooks, 957
F.2d 1138, 1147 (4th Cir. 1992) (internal quotation marks and

alteration omitted).               In this case, the government presented

evidence that Gerson lived at the main residence and had $5,000

in cash hidden under his bed; that Gerson was present on two

occasions when the van arrived at the main residence to unload

marijuana;       and     that       Gerson          and       other     co-defendants            sold

marijuana    to     the      same       buyer       on    multiple        occasions.             This

evidence    is    sufficient        to    enable          a    fact    finder       to    find    the

“slight    connection        between          the    defendant         and    the        conspiracy

[that is needed] to support conviction.”                               Id.     Therefore, the

district    court      did    not       err    in    denying          Gerson’s      motion       with

respect to Count 1.

            With       regard      to    Count       3,       Gerson    contends          that    the

government did not prove that he possessed marijuana.                                     However,

possession may be constructive, and “[c]onstructive possession

may be proved by demonstrating that the defendant exercised, or

had the power to exercise, dominion and control over the item.”

United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996) (en

banc)     (internal         quotation         marks           omitted).            The    evidence

                                                7
discussed above supporting Gerson’s conviction on Count 1 would

enable a reasonable fact finder to convict Gerson on Count 3 as

well.      Therefore, the district court did not err in denying

Gerson’s motion with respect to Count 3.



                                             III. Manuel

              Like    Gerson,          Manuel    challenges        the    district     court’s

denial of his motion for judgment of acquittal as to Counts 1

and 3.        Manuel also challenges three aspects of his sentence.

We    begin    by    addressing          the     district     court’s       denial     of    his

acquittal motion.



                                                 A.

              As     to     Manuel’s         conviction      on    Count     1,    government

witnesses      testified          that       Manuel    was    found       within     the    main

residence during the execution of the search warrant and that he

was     spotted      at     the    organization’s            other       residence    on    two

occasions.          On one such occasion, Manuel was seen interacting

with three of the other co-defendants.                            On the other occasion,

Manuel was seen with a group of others entering that residence

carrying pillows and blankets shortly after the van unloaded

marijuana at the main residence.                      From this latter evidence, the

jury could infer, as the government suggests, that the other

residence      was        used    as     a    safe    house       where    members     of    the

                                                  8
organization could rest after transporting marijuana.                     Finally,

the   government   presented       evidence      from   which    the    jury   could

infer that Manuel traveled in the van to the main residence with

marijuana on one occasion.           Given this collective evidence, a

reasonable fact finder could convict Manuel on Count 1.                          See

United States v. Cloud, 680 F.3d 396, 408 (4th Cir. 2012) (“In

reviewing [this claim], we must affirm a guilty verdict that . .

. is supported by substantial evidence,” which “is defined as

evidence   that    a   reasonable      finder      of   fact    could   accept    as

adequate and sufficient to support a conclusion of a defendant's

guilt   beyond     a   reasonable      doubt.”       (internal     citation      and

quotation marks omitted)).

           With regard to Count 3, the same evidence supporting

Manuel’s   conviction       for   Count    1    supports   his    conviction     for

Count 3.    Under a constructive possession theory, a reasonable

fact finder could convict Manuel on Count 3.                      Therefore, the

district court did not err in denying Manuel’s acquittal motion

as to Counts 1 and 3.



                                          B.

           Turning     to   Manuel’s      sentencing     challenges,      we   first

address his claim that the district court erred in attributing

at least 400 kilograms but less than 700 kilograms of marijuana

to him for sentencing purposes.                We review this claim for clear

                                          9
error.    See United States v. Slade, 631 F.3d 185, 188 (4th Cir.

2011).     At sentencing, the government presented evidence that

the organization delivered approximately 100 pounds of marijuana

to its customers every three days, that Manuel participated in

the conspiracy for 42 days, and that approximately 14 deliveries

were, therefore, made during his involvement in the conspiracy.

From this evidence, the district court attributed 1,400 pounds

of   marijuana    to    Manuel,      which    equates    to    approximately      635

kilograms of marijuana.         Thus, the district court did not commit

clear error in calculating the drug quantity attributable to

Manuel at sentencing.           See United States v. Randall, 171 F.3d
195, 210 (4th Cir. 1999) (“A district court’s approximation of

the amount of drugs is not clearly erroneous if supported by

competent evidence in the record.”).



                                         C.

            Manuel       also     challenges       the         district     court’s

application of a firearm enhancement, which we review for clear

error.    See Slade, 631 F.3d at 188.             Section 2D1.1(b)(1) of the

Sentencing Guidelines permits a district court to increase a

sentence by two levels “[i]f a dangerous weapon (including a

firearm) was possessed.”          In this case, two handguns were found

in the main residence in a bedroom that was adjacent to a study,

where    over   120    pounds   of    marijuana    were       found.      Thus,   the

                                         10
district court’s application of the firearm enhancement was not

clear error.           See United States v. Harris, 128 F.3d 850, 852

(4th Cir. 1997) (“[T]he proximity of guns to illicit narcotics

can    support     a   district    court's     enhancement     of    a    defendant's

sentence     under     Section    2D1.1(b)(1).”);      U.S.S.G.      §    2D1.1(b)(1)

cmt. n.3 (“The adjustment should be applied if the weapon was

present, unless it is clearly improbable that the weapon was

connected with the offense.”).



                                          D.

             Finally,       Manuel      challenges     the     district       court’s

refusal to apply a mitigating role adjustment, which we review

for clear error.          See United States v. Powell, 680 F.3d 350, 359

(4th    Cir.     2012).      Pursuant     to    §    3B1.2   of     the   Sentencing

Guidelines, a district court may decrease a defendant’s offense

level upon finding that the defendant played a minor or minimal

role    in   the   offense.        In   light   of    the    evidence     previously

discussed, we find Manuel’s role to be “material or essential to

committing the offense[s],” United States v. Akinkoye, 185 F.3d
192, 202 (4th Cir. 1999) (internal quotation marks omitted), and

conclude that the district court did not clearly err in refusing

to apply the adjustment.




                                          11
                                        IV. Victor

             Victor         raises      four        arguments        on   appeal,         three

challenging his conviction and one challenging his sentence.                                We

address these claims seriatim.



                                               A.

            Victor first argues that the district court erred by

denying     his       motion    for     judgment          of   acquittal     as      to    the

conspiracy       conviction,         Count     1.         We   disagree.        At    trial,

government witnesses placed Victor at the organization’s main

residence       and    at    its     other     residence        on    several     occasions

interacting with other co-defendants.                          Victor was also found

within    the     main      residence    when       law    enforcement     executed        the

search warrant.             Once seen by law enforcement, he fled within

the residence, physically resisted arrest, and had to be subdued

with a Taser.         From this evidence, the jury could infer a guilty

state of mind.         See United States v. Obi, 239 F.3d 662, 665 (4th

Cir. 2001).           A government witness additionally testified that

Victor was found in a bedroom of the main residence lying on the

floor with his hands next to a mattress where a revolver was

later found, showing his apparent knowledge of the location of

firearms in the main residence.                     With this collective evidence,

a reasonable juror could convict Victor on Count 1.



                                               12
                                             B.

               Victor’s second argument is that the district court

erred in admitting testimony of Jose Quinones, a DEA informant.

We review this claim for abuse of discretion.                           See United States

v. Blevins, 960 F.2d 1252, 1255-56 (4th Cir. 1992).                              At trial,

over a defense objection, Mr. Quinones testified that in 2008,

Fernando        Cruz-Carrasco,         an    unindicted        co-conspirator,             and

Javier, a co-defendant in this appeal, both independently told

him   that     their     drug    trafficking        organization         was    capable      of

transporting 1-3 tons of marijuana from the Mexican border in

Texas     to    Greenville,        South     Carolina.            The     district      court

admitted        this     testimony        under     Federal        Rule     of     Evidence

801(d)(2)(E),          which    excepts     from    the    hearsay       rule    statements

“offered       against     an    opposing     party”       that    are     “made      by   the

party's        coconspirator       during         and     in   furtherance         of      the

conspiracy.”       On appeal, Victor contends that the district court

erred   in      admitting       this   testimony        because    Victor       was    not   a

member of the conspiracy at the time the statements were made

and because the DEA informant was not a co-conspirator himself.

As to the former contention, it is of no import that Victor may

not have joined the conspiracy at the time the statements were

made because “upon joining the conspiracy, earlier statements

made by co-conspirators after inception of the conspiracy become

admissible against the defendant.”                      United States v. Jackson,

                                             13
757 F.2d 1486,    1490   (4th        Cir.     1985).         As     to       the      latter

contention, Rule 801(d)(2)(E) does not require that the witness

be a co-conspirator; it only requires that the declarant be a

co-conspirator.            See United States v. Ayala, 601 F.3d 256, 268

(4th   Cir.       2010)     (“[T]hat      a    comment        was    made        to       .    .    .    a

government         informant       does        not,        without        more,       render            it

inadmissible        under    Rule    801(d)(2)(E).”).                 Thus,       the         district

court did not abuse its discretion in admitting Mr. Quinones’

testimony.



                                               C.

              Victor’s third argument, which he raises for the first

time    on    appeal,       is    that    the       district        court     constructively

amended the indictment by instructing the jury on Count 3 in the

disjunctive—possession with intent to distribute or aiding and

abetting—because           the     indictment          charged        Count           3       in     the

conjunctive—possession with intent to distribute and aiding and

abetting.         However, in this circumstance, “an indictment may be

phrased in the conjunctive, when the . . . jury instructions are

phrased      in    the    disjunctive,         without       creating        a    constructive

amendment of the indictment.”                  United States v. Farish, 535 F.3d
815, 823 (8th Cir. 2008) (internal quotation marks omitted); cf.

United    States      v.    Perry,       560 F.3d 246,     256    (4th       Cir.         2009)

(“[W]hen      the    Government      charges          in    the     conjunctive,              and    the

                                               14
statute is worded in the disjunctive, the district court can

instruct the jury in the disjunctive.”); United States v. Wills,

346 F.3d 476, 495 (4th Cir. 2003) (explaining that aiding and

abetting is not an essential element of an offense and need not

even   be       charged    in   an    indictment).           Therefore,       the   district

court’s jury instruction did not amount to plain error.                                   See

United States v. Olano, 507 U.S. 725, 732 (1993).



                                               D.

                Victor’s    final      argument       is    that   the    district       court

committed        procedural       error   at      sentencing,      a   claim     we   review

“under      a    deferential         abuse-of-discretion           standard.”         United

States v. King, 673 F.3d 274, 283 (4th Cir. 2012).                                    Victor

contends         that     the     district        court     failed       to    provide     an

individualized           explanation      of        its    sentence      and    failed     to

recognize the proper burdens of proof when applying a firearm

enhancement        and     when      refusing       to     apply   a     mitigating      role

adjustment.         At sentencing, however, the district court adopted

Victor’s presentence report “for purposes of supporting the [18

U.S.C. §] 3553(a) facts,” J.A. 748, listened to the parties’

arguments        about     application       of      the    §   3553(a)       factors,    and

directly          addressed          Victor’s        arguments         about        sentence

enhancements and adjustments.                  Thus, having reviewed the record,



                                               15
we are satisfied that the district court committed no procedural

error at sentencing.



                                  V. Raimundo

             Raimundo   raises     two     arguments   on    appeal.         Both

arguments relate to his conviction.



                                      A.

           His first contention, which he raises for the first

time on appeal, concerns the GPS tracker that the DEA placed on

the underside of the van used by the organization to transport

marijuana.     From this GPS tracker, the DEA learned that members

of the organization were traveling between Houston, Texas, and

Greenville, South Carolina, every three to five days.                  At trial,

the district court permitted the government to introduce data

from the GPS tracker and to testify about that data.                   On appeal,

Raimundo contends that the district court erred in admitting

this   evidence   because   the    government    failed     to   lay    a   proper

foundation, see Fed R. Evid. 901, by failing to specify who

placed the device, when the device was placed, and upon which

vehicle the device was placed. 2             At trial, however, two DEA



       2
        Raimundo  does  not   contend  that  the  government’s
installation of the tracking device or its use to monitor the
(Continued)
                                      16
agents testified that the tracker was placed by DEA agents on “a

white   cargo     van    with    ladders”       parked   at   the    main    residence.

J.A.    280.      An    employee    of    the    manufacturer       of   the     tracking

device provided testimony showing further that the device was

placed some time within a one-month window in late 2009.                              Given

this authentication, we conclude that the district court did not

plainly err, see Olano, 507 U.S. at 732, in admitting this data

and related testimony.



                                            B.

               Raimundo’s       second    challenge      on   appeal        is   to     the

district court’s denial of his motion for judgment of acquittal

as to Count 4, possession of a firearm in furtherance of a drug

trafficking crime.          He challenges only the jury’s finding that

he possessed a firearm; he does not challenge whether any of the

firearms found were used in furtherance of the drug conspiracy.

In   this   case,       Raimundo    lived    in    the   main    residence,        and   a

firearm     was   found     in   the     bedroom    in   which      Raimundo     stayed.

Therefore, under a constructive possession theory, see Burgos,

94 F.3d at 873, a reasonable finder of fact could find Raimundo

guilty as to Count 4.              Cf. United States v. Shorter, 328 F.3d



van’s movements constituted an invalid search under the Fourth
Amendment.



                                            17
167, 172 (4th Cir. 2003) (“[T]he fact that the firearms . . .

were   found     in    [a    defendant’s]          home    permits      an    inference    of

constructive possession.”); United States v. Alanis, 265 F.3d
576, 592 (7th Cir. 2001) (“When a gun is found in a defendant's

bedroom, as here, it would not be improper for the jury to infer

that [the defendant] had both knowledge of the firearm and an

intent to exercise dominion and control over it merely from its

presence    in    the    bedroom     .   .     .    .”    (internal       quotation     marks

omitted)).



                                     VI. Javier

               Javier raises three claims on appeal, two of which

relate    to     his    conviction       and       one    of    which   relates      to   his

sentence.



                                             A.

               His first challenge is to the district court’s denial

of his motion to suppress.                “[W]e review the district court's

factual findings for clear error and its legal conclusions de

novo.”     United States v. Farrior, 535 F.3d 210, 217 (4th Cir.

2008).      Trooper         Scott   Cash,      of    the       Virginia      State   Police,

testified that he pulled over a Chevy Avalanche driven by Javier

because    of    three      separate     traffic          violations.         The    trooper

approached       the     vehicle,        asked       for       Javier’s       license     and

                                             18
registration,          and     noticed     several        things     about    Javier’s

demeanor: “he was extremely nervous[,] . . . his hands were

shaking,       his      body    was      shaking,    his      chest     was    rapidly

increasing[,] . . . [and w]hile talking to him he always looked

back towards the two passengers in the rear [of the vehicle]

looking for guidance in answers to the questions.”                            J.A. 91.

When     the    front     passenger      opened     the     glove     compartment    to

retrieve       the   registration,        Trooper    Cash    noticed     within     that

compartment a large amount of U.S. currency bundled up in rubber

bands.     During this exchange, Trooper Cash also noticed that the

vehicle had a single key in the ignition and that three air

fresheners were visible in the vehicle, one of which was located

in the glove compartment on top of the cash.                            Trooper Cash

believed the air freshener in the glove compartment was meant to

mask drug odors on the cash.               When the front passenger saw that

the cash was visible, he quickly scooped it out of the glove

compartment with his hand and threw it on the floorboard of the

vehicle.

               After     Trooper      Cash       checked       the     license       and

registration in his patrol car, he returned to the Avalanche and

asked Javier to exit the vehicle and come back to the patrol car

parked behind the Avalanche.                 Javier complied and sat in the

front passenger seat of the patrol car.                        In response to an

inquiry about the cash in the glove compartment, Javier stated

                                            19
that he worked in construction and that the money belonged to

his boss.       Trooper Cash, however, noted that Javier’s “hands

were   extremely       soft,”        which        was    inconsistent,      in     Cash’s

experience, with the hands of a construction worker.                             J.A. 98.

Trooper Cash explained to Javier that he was receiving a verbal

warning and told him he was free to leave.                          When Javier opened

the patrol car door and placed both feet on the ground, Trooper

Cash asked Javier if he would mind speaking with him further.

Javier agreed to speak further with Trooper Cash, placing his

left   foot    back    in     the    vehicle       but    leaving     the   door       ajar.

Trooper Cash then asked a variety of questions using a Spanish

language guide, which contained Spanish and English versions of

various questions. Using this guide, Trooper Cash would read a

question aloud in English and Javier would then read the Spanish

translation     to    himself       and    respond      to    the   question   aloud     in

English.      One question posed in this fashion was “‘May I search

your vehicle,’” to which Javier responded “‘Yeah.’”                            J.A. 102.

Trooper Cash then searched the Avalanche with the aid of other

state troopers who had since arrived on the scene.                          In the rear

of   the   vehicle,        they    found    $55,642      in    U.S.   currency     hidden

within a box of detergent.

              Javier does not challenge the initial traffic stop,

but he does contend that Trooper Cash unlawfully prolonged the

traffic    stop      and    that     his    consent      to    the    search     was    not

                                             20
voluntary.       These contentions are without merit.                         “If a police

officer     seeks       to     prolong      a      traffic      stop     to     allow   for

investigation into a matter outside the scope of the initial

stop, he must possess reasonable suspicion” of other criminal

activity, United States v. Digiovanni, 650 F.3d 498, 507 (4th

Cir.    2011),    a     showing       of   which       must    include    “specific      and

articulable facts that demonstrate at least a minimal level of

objective justification for the belief that criminal activity is

afoot,” United States v. Branch, 537 F.3d 328, 337 (4th Cir.

2008)     (internal         quotation      marks       omitted).         Here,     Javier’s

demeanor, combined with the cash in the glove compartment, the

passenger’s attempt to hide the cash, the placement of the air

fresheners, the single key in the ignition, and the perceived

lie    about     the     source    of      the     money      amounted    to     reasonable

suspicion.             Thus,      assuming         without       deciding        that    the

conversation following termination of the traffic stop was not a

consensual       one,       Trooper    Cash      had     reasonable      suspicion      that

criminal activity was afoot, so his continued investigation was

not unlawful.

            With regard to the voluntariness of Javier’s consent

to have the Avalanche searched, we consider the totality of the

circumstances          to    determine      if     the    district     court’s     factual

findings were clearly erroneous.                    See United States v. Gordon,

895 F.2d 932, 938 (4th Cir. 1990).                            In contending that his

                                              21
consent     was     involuntary,       Javier      argues      that    he      did     not

understand his rights and that the environment was coercive.

The former argument does not help Javier because Trooper Cash

never    suggested     that    Javier     was    required      to    consent      to    the

search and, in any event, “the government need not demonstrate

that the defendant knew of the right to refuse to consent for

the search to be deemed a voluntary one.”                   Id.     As to the latter

argument    concerning        coercion,        Trooper      Cash    sought       Javier’s

consent    in     Javier’s    first    language       of   Spanish,    knowing         that

Javier     might     understand       that      language     better,       and    Javier

unequivocally gave his consent.                 The door to the patrol car’s

passenger seat, where Javier was sitting, was ajar at the time.

And the additional troopers at the scene did not exit their

vehicles    until     after    Javier     gave    his      consent.     Given        these

facts, we find that the district court did not clearly err in

deeming the consent voluntary.                  Therefore, the district court

did not err in admitting the money seized from this traffic

stop.



                                          B.

            Javier’s        second    argument        on    appeal    is     that      the

district court erred in admitting evidence of drug activity in

Virginia.         Because    Count    1   of    the   indictment      restricts        the

geographic scope of the charges in that count to “the District

                                          22
of South Carolina,” J.A. 18, and does not include the language

“and    elsewhere,”        Javier       contends       that     evidence          of    conduct

outside of South Carolina is inadmissible because it would be

irrelevant under Federal Rule of Evidence 402.                                 We disagree.

The    evidence     at     issue       revealed    a     conspiracy          to    distribute

marijuana in the Virginia area between several people, and this

evidence made the existence of a conspiracy between some of the

same persons in South Carolina “more . . . probable than it

would be without the evidence.”                    Fed. R. Evid. 401(a).                      The

facts     revealed         through        this     testimony            were       also       “of

consequence,” Fed. R. Evid. 401(b), because their “existence . .

.    provide[d]     the    fact-finder          with     a    basis     for       making     some

inference,     or       chain    of    inferences,        about       an    issue      that   is

necessary     to    a    verdict,”      United    States       v.     McVeigh,         153 F.3d
1166, 1190 (10th Cir. 1998), overruled on other grounds by Hooks

v.    Ward,   184 F.3d 1206    (10th     Cir.       1999).         Therefore,        the

evidence was relevant and admissible.



                                            C.

              Finally,          Javier       challenges               the         substantive

reasonableness of his sentence, arguing that the district court

erred    by    considering        opportunities          for    rehabilitation.               At

sentencing,        the    district       court     adopted        the       government’s        §

3553(a) analysis, in which the government stated that certain

                                            23
sentences “would provide [Javier] with much needed educational

and vocational rehabilitation.”               J.A. 819.         In light of the

Supreme Court’s recent pronouncement that 18 U.S.C. § 3582(a)

“precludes federal courts from imposing or lengthening a prison

term in order to promote a criminal defendant’s rehabilitation,”

Tapia v. United States, 131 S. Ct. 2382, 2385 (2011), Javier

contends    that    the     district   court’s     alleged      consideration      of

rehabilitation requires resentencing.              We disagree.

            As the Court explained in Tapia, a sentencing court

may consider and discuss “the opportunities for rehabilitation

within prison or the benefits of specific treatment or training

programs,” but the “court may not impose or lengthen a prison

sentence to enable an offender to complete a treatment program

or otherwise to promote rehabilitation.”                Id. at 2392-93.            The

government’s       statement—a    clear     reference     to    §    3553(a)(2)(D),

which     requires     consideration          of   “needed          educational    or

vocational training”—was little more than an acknowledgment of

the     services     that    might     be     beneficial       to     Javier     while

incarcerated, and we find nothing in the record indicating that

the   district      court    imposed    the    sentence    or       lengthened    the

sentence term for the purpose of furthering some rehabilitative

goal.     Thus, there was no Tapia error.               See United States v.

Tolbert, 668 F.3d 798, 803 (6th Cir. 2012) (finding no Tapia

error    where   district     court    suggested    defendant         could    benefit

                                        24
from mental health treatment but otherwise relied on § 3553(a)

factors and “failed to make the kind of statements that were

made by the district court in Tapia”).



                                     VII. Luis

            Like Javier, Luis raises three claims on appeal, two

pertaining to his conviction and one pertaining to his sentence.



                                             A.

            His first argument is that the district court erred in

denying his motion for judgment of acquittal as to Count 1, the

conspiracy Count.          He focuses his argument on the quantity of

marijuana    for    which    he     was      convicted,     contending    that      the

government    did    not    prove        a   drug    conspiracy     involving      1000

kilograms or more.         As before, we review this claim de novo and

view the evidence in a light favorable to the government.                           See

Midgett, 488 F.3d at 297.           The government contends that Luis did

not raise this specific objection at trial, in which case we

would review for plain error.                     See Olano, 507 U.S. at 732.

Assuming,    but    without        deciding,        that   Luis     preserved      this

objection, we find that a reasonable finder of fact could have

convicted    Luis   on     Count    1.       Based    on   the    testimony   of    one

government witness alone, the government presented evidence that

Luis, along with at least one other co-conspirator, actually

                                             25
sold in excess of 1,000 kilograms of marijuana.                   This evidence

is sufficient to convict Luis on Count 1.                  Additionally, the

government presented evidence that Luis claimed to live at the

main residence, he was present on the day of the search of the

main residence, and his car was seen at both the main residence

and   the   other    residence.    Thus,    the   evidence    was    more   than

sufficient to convict Luis on Count 1, and the district court,

therefore, did not err in denying his acquittal motion.



                                     B.

            Luis also challenges the search of the van, contending

that the placement of the GPS tracker on the van and its use to

monitor     the     vehicle’s   movements   ran    afoul     of     the   Fourth

Amendment.        He raises this argument in the reply brief only.

Because Victor is the only other co-defendant who joined Luis in

filing a reply brief, we consider this argument as to Luis and

Victor only. 3      In advancing the argument, Luis directs us to the

Supreme Court’s recent conclusion that the installation of such

a device and its use to monitor vehicular movement constitutes a


      3
       Although each defendant joined in the arguments of his co-
defendants set forth in the opening brief, the failure on the
part of the co-defendants other than Luis and Victor to file a
reply brief, much less sign on to the arguments made therein,
precludes   our  consideration   of  this   claim  as   to  those
defendants.



                                     26
search.    See United States v. Jones, 132 S. Ct. 945, 949 (2012).

Luis, however, acknowledges that the van did not belong to him

and   fails     to    direct    the    court     to    any   place     in   the   record

suggesting that he had some legitimate expectation of privacy in

the van.       He, therefore, has no privacy interest in the van and

lacks standing to challenge the search.                      See United States v.

Carter,    300 F.3d 415,    421    (4th     Cir.    2002)    (per      curiam)   (“A

[person who is not operating] a car normally has no legitimate

expectation      of   privacy    in    an   automobile       in   which      he   asserts

neither a property interest nor a possessory interest . . . .”). 4



                                            C.

              Finally, Luis argues that the district court erred in

calculating the drug quantity at sentencing.                      The evidence that

is sufficient to support Luis’s conviction for possession with

intent    to     distribute     over    1,000         kilograms   of     marijuana    is

likewise sufficient to support the district court’s drug weight

calculation at sentencing.             We therefore find no clear error on

the part of the district court.                  See United States v. Cabrera-




      4
         Like Luis, Victor does not contend that he owned the van
nor does he direct the court to any legitimate expectation of
privacy that he has in the van. Therefore, we conclude that he,
like Luis, lacks standing to challenge the search of the van.



                                            27
Beltran, 660 F.3d 742, 756 (4th Cir. 2011); Randall, 171 F.3d at

210.



                              VIII.

          For the foregoing reasons, the defendants’ convictions

and sentences are affirmed.

                                                        AFFIRMED




                               28